EMPLOYMENT AGREEMENT This employment agreement (this "Agreement"), dated as of December 1, 2007 (the "Effective Date"), is made by and between Chaolei Marketing and Finance Co., a Florida corporation (the "Company"), and Bruce S. Trulio (the "Executive").Whereas, the Executive is currently employed as the Assistant Secretary of the Company; and Whereas, the Company and the Executive desire to enter into this Agreement as to the terms of the Executive's continued employment by the Company; Now, therefore, in consideration of the foregoing, of the mutual promises contained herein and of other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto intending to be legally bound, hereby agree as follows: 1. POSITION/DUTIES. (a) During the Employment Term (as defined in Section 2 below), the Executive shall serve as the Assistant Secretary of the Company. In this capacity the Executive shall have such duties, authorities and responsibilities commensurate with the duties, authorities and responsibilities of persons in similar capacities in similarly sized Company and such other reasonable duties and responsibilities as the Board of Directors of the Company (the "Board") shall designate. The Executive shall report directly to the Board of the Company. i. Responsibilities include, but not limited to: 1. Safekeeping and updating of corporate record book 2. Draft and record all corporate actions 3. Coordination and authorization to file requisite forms with US Securities and Exchange Commission 4. Verification of corporate financial records 5. Act as US based representative of Company 6. Answer all correspondence directed to Company 7. Any and all appropriate additional tasks as dictated by Board of Directors (b) During the Employment Term, the Executive shall use his best efforts to perform his duties under this Agreement (c) During the Employment Term, the Executive shall not be required to devote substantially all of his time to the fulfillment of his duties under this Agreement. The Executive and the Company understand and agree that Executive shall only devote enough time as is reasonable in his efforts to perform his duties under this Agreement. 2.EMPLOYMENT TERM.
